DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 Nov 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see Remarks page 6 line 14, filed 02 Nov 2022, with respect to claim 17 have been fully considered and are persuasive.  The rejection of 02 Aug 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 2, filed 02 Nov 2022, with respect to claim(s) 1 and 2 have been fully considered and are persuasive.  The rejection of 02 Aug 2022 has been withdrawn. The examiner is taking the understanding that as recited in: 
claim 1 “the filling pipe is configured to extend in an axially direction” and
claim 10 “the filling pipe is configured to telescopically extend in an axially direction outwards”
that the overall length of the filling pipe is actually increased in an axial direction by the telescopic action. This being the allowable subject matter in combination with the other claimed limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 8 and 16 line 2 recites the limitation "the valve".  There is insufficient antecedent basis for this limitation in the claim. The examiner is taking the understanding that some valve leading to the circulation tool must be installed in order to control flow, possibly close to the pump. It is this valve that the examiner references.
Claim Objections
Claim(s) 1 and 10 are objected to because of the following informalities:  Claim 1 line 12 and claim 10 line 10 recite “axially direction”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stokley (USP 5,682,952).
Regarding claim 1, Stokley discloses a method for supply of liquid from a liquid storage (“casing circulator is provided for pumping fluid into a casing string” – abstract) comprising: 
from a deck (#12 – rig floor) on an installation (#10 – drilling rig), conveying the liquid down a casing string (‘CS’) in a well (‘W’) with the help of a pipe handler comprising an elevator (#24), and 
supplying the liquid via an uppermost casing (Fig 1-3) of the casing string, wherein the liquid is supplied via a filling pipe (#30) to the uppermost casing during screwing of the uppermost pipe into the casing string where the filling pipe is extended (“During normal casing run-in operations, fluid may thus be pumped through a packer tube of the casing circulator to fill the casing” – Col 3 line 16) during the liquid supply until the casing string is lowered down into a position where it is locked to the deck, 
and there is added liquid to a suitable level in the casing string, wherein the filling pipe comprises a telescopically, axially moveable pipe end part (“packer tube #36) with a constricted outlet (Fig 2) which leads (Fig 4A/B bore #40) to the pipe end part being pushed axially outwards (Fig 4B left side illustrates extended), and 
wherein the filling pipe [#30] is configured to extend (fig 2 vs.fig 3 shows extended from #42) in an axially direction when the liquid is supplied (via #38) under pressure, so that the pipe end part is pushed outwards against a prestressing force (spring and/or pressurized gas Col 8 line 48), and is pulled back by said prestressing force when the liquid supply stops (Col 8 line 62).  
Regarding claim 2, Stokley discloses wherein the prestressing force is provided to the pipe end part which is connected with an inner pipe of the filling pipe by a spring (#134) that is stretched together (Fig 4 left side) as the pipe end part is extended when the liquid is supplied under pressure, and the spring contributes to pull the pipe end part back to the initial position when the liquid pressure ceases (Col 8 line 62).  
Regarding claim 3, Stokley discloses wherein: the prestressing force is provided by a closed gas-filled volume (#132) which is defined by an inner pipe of the filling pipe and the pipe end part, and said closed gas-filled volume is configured to be compressed (Col 8 line 40) when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part is returned (Col 8 line 45) as a consequence of gas expansion when the liquid pressure decreases.  
Regarding claim 8, as best understood by the examiner in regard to the indefinite rejection above, Stokley discloses wherein a minimum outflow is provided by a through-running channel (Fig 4B #40) that runs through the valve, which is permanently open (interpreted as the channel being permanently open) for liquid flow.  
Regarding claim 9, Stokley discloses wherein the filling pipe (#30) is screwed into coupling threads of a saver sub (#34) and is set up between the pipe handler elevator's downwardly extending struts (Fig 1 unreferenced bailes), so that the constricted outlet (Fig 2) is lying above or adjoining the locking collar (#24) which locks onto each new casing section (Fig 1) that is fitted in the casing string.  
Regarding claim 10, Stokley discloses a device (Fig 1 – 4B) for delivery of liquid to a casing in a well (“the present invention relates to methods and apparatus for filling a casing positioned within a wellbore with a fluid” – Col 1 line 5), the device comprising 
a filing pipe (#30 explained Col 1 line 5), wherein the filling pipe comprises: 
an inner pipe (#84), 
a pipe end part (#110, 130 and 36) comprising a constricted liquid outlet (Fig 2, 3 #31 – “lower nose portion”) configured to set up an overpressure (inherent with restriction of nozzle illustrated in Fig 2 or 3) in the filling pipe during the delivery of the liquid, and 
a body (#132 – void) mutually connects the pipe end part [#110, 36] and the inner pipe [#84], wherein: 
the pipe end part [#110, 36] of the filling pipe is configured to telescopically extend (illustrated by left and right sides of Fig 4B) in an axially direction outwards during liquid supply (“the drilling operator may activate the pump #40 to first extend the casing circulator” – Col 9 line 7) and then to withdraw (“absence of control pressure in port 74 … in combination with the biasing function of spring #134 will retain the components of the casing circulator in the retracted position” – Col 8 line 62, and 
the body [#132 void] is configured to be prestressed (via spring #134 or alternatively via pressurized gas chamber – Col 8 line 40) during the extension (Fig 4B right side) of the pipe end part, and which can pull the pipe end part back (Col 8 line 62).  
Regarding claim 11, wherein the body [#132] comprises a spring [#134).  
Regarding claim 12, wherein the body [#132] is a volume defined by the inner pipe [#84] and the pipe end part [#130] which is filled with gas (Col 8 line 48) and configured to be compressed (“increasingly strong biasing force against downward movement of the piston” – Col 8 line 40) when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and 
to be pulled back as a consequence of gas expansion when the liquid pressure decreases (“absence of control pressure in port #74 with the biasing function of the spring #132 will retain the components of the casing circulator in the retracted position” – Col 8 line 62).  
Regarding claim 16, as best understood by the examiner in regard to the indefinite rejection above, Stokley discloses wherein a minimum outflow is provided by a channel (Fig 4B #40) that runs through the valve, which is permanently open (interpreted as the channel being permanently open) for liquid flow.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stokley in view of Meff (US 20110005777).
Regarding claim(s) 4 and 5, Stokley discloses the method according to claim 1 and further discloses 
wherein: an inner pipe (#84) of the filling pipe (#30) and the pipe end part (#36) are mutually connected by biasing member (#132/134) which is configured to provide the prestressing force, and said biasing member is stretched and tensioned (Col 8 line 28-50) when the pipe end part is pushed forwards as a consequence of the increased liquid pressure, and the pipe end part returns the biasing member when the liquid pressure decreases (Col 8 line 28-50).  
Stokley does not explicitly disclose, teach or suggest an elastic body as a biasing force.
Meff teaches “the extendable member may be biased against the force applied thereon by the cam surface of the support member, such that the extendable member may be returned towards a datum position when the force of the cam surface is removed. The extendable member may be biased by a spring member, such as a coiled spring, elastic body or the like. Alternatively, or additionally, the extendable member may be biased by the fluid pressure” - ¶0027.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the valve as taught by Mullins and Meff in the device of Stokley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of preventing the residual mud from spilling on the rig floor when the casing circulator is extracted from the top of the casing.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Claim(s) 6, 7, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stokley in view of Mullins (USP 6,173,777).
Regarding claim(s) 6 and 7, Stokley discloses the method according to claim 1; however Stokley does not explicitly disclose, teach or suggest wherein the constricted outlet comprises a valve which switches the liquid inflow between a full outflow and a minimum outflow.  
Mullins teaches a casing fill and circulator assembly comprising a valve which switches the liquid inflow between a full outflow and a minimum outflow [closed] when the pipes are pulled together telescopically [understood to be in biased position] and to full open when the pipes are pushed out [understood to be inserted in casing]. Mullins teaches a casing fill and circulator assembly comprising a singular valve constructed so that it is opened upon being inserted into the upper end of casing, otherwise the valve is closed such that residual mud within the tool bore does not spill on the rig floor when the valve is extracted from the top of the casing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the valve as taught by Mullins in the device of Stokley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of preventing the residual mud from spilling on the rig floor when the casing circulator is extracted from the top of the casing.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Regarding claim 15, Stokley discloses the device according to claim 10; however, does not disclose, teach or suggest wherein the pipe end part comprises a throttle valve that can be reset between a closing position and an open position for liquid outflow.  
Mullins teaches a casing fill and circulator assembly comprising a singular valve constructed so that it is opened upon being inserted into the upper end of casing, otherwise the valve is closed such that residual mud within the tool bore does not spill on the rig floor when the valve is extracted from the top of the casing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the valve as taught by Mullins in the device of Stokley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of preventing the residual mud from spilling on the rig floor when the casing circulator is extracted from the top of the casing.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Regarding claim(s) 14 and 18, Stokley discloses the device according to claim 10, and further discloses wherein the filling pipe comprises the inner pipe [#84], 
the body is a volume [#132] defined by the inner pipe [#84] and the pipe end part [#110, 130 and 36] which is filled with gas and a spring [Col 8 line 48] and configured to be compressed (Col 8 line 40) when the pipe end part is pushed forwards as a consequence of the increased liquid pressure and spring, and to be pulled back as a consequence of gas expansion and spring when the liquid pressure decreases (Col 8 line 48 and 62).  
Stokley does not disclose, teach or suggest a pipe part which is manually displaceable on an external surface on the inner pipe and an articulated part.
Mullins teaches a casing fill and circulator assembly comprising a singular valve constructed so that it is opened upon being inserted into the upper end of casing, otherwise the valve is closed such that residual mud within the tool bore does not spill on the rig floor when the valve is extracted from the top of the casing. The combination would have level #44 manually displaceable on the external surface of the inner pipe [#84] and comprise an articulated part (#41 – valve member).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the valve as taught by Mullins in the device of Stokley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of preventing the residual mud from spilling on the rig floor when the casing circulator is extracted from the top of the casing.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Claim(s) 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stokley in view of Mullins and Meff.
Regarding claim(s) 13 and 19, Stokley discloses the device according to claim 10, and further discloses wherein the filling pipe comprises the inner pipe [#84], 
the biasing body is defined by the inner pipe [#84] and the pipe end part [#110, 130 and 36] which is filled with gas and a spring [Col 8 line 48] and configured to be compressed (Col 8 line 40) when the pipe end part is pushed forwards as a consequence of the increased liquid pressure and spring, and to be pulled back as a consequence of gas expansion and spring when the liquid pressure decreases (Col 8 line 48 and 62).  
Stokley does not disclose, teach or suggest a pipe part which is manually displaceable on an external surface on the inner pipe and an articulated part. Stokley further does not disclose, teach or suggest wherein the biasing force is elastic body.
Mullins teaches a casing fill and circulator assembly comprising a singular valve constructed so that it is opened upon being inserted into the upper end of casing, otherwise the valve is closed such that residual mud within the tool bore does not spill on the rig floor when the valve is extracted from the top of the casing. The combination would have level #44 manually displaceable on the external surface of the inner pipe [#84] and comprise an articulated part (#41 – valve member).
Meff teaches “the extendable member may be biased against the force applied thereon by the cam surface of the support member, such that the extendable member may be returned towards a datum position when the force of the cam surface is removed. The extendable member may be biased by a spring member, such as a coiled spring, elastic body or the like. Alternatively, or additionally, the extendable member may be biased by the fluid pressure” - ¶0027.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the valve as taught by Mullins and Meff in the device of Stokley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of preventing the residual mud from spilling on the rig floor when the casing circulator is extracted from the top of the casing.
See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stokley in view of Juhasz et al. (US 20060118293).
Regarding claim 17, Stokely discloses the device according to claim 10; however does not explicitly disclose wherein the inner pipe comprises a flexible bellows.  
Juhasz teaches a pipe running tool having internal gripper with bellows (Fig 8 #177 – spring package). Juhasz further teaches the spring package of the compensator housing allows relative vertical movement as needed when the pipe segment is threaded into the pipe string and further allows the load that threads of the pipe segment apply to the threads of the pipe string to be controlled or compensated - ¶0065.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include the bellows (interpreted as spring package) as taught by Juhasz in the device of Stokley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of allowing vertical compensation while pipe segments are threaded together without the need to vertically move the drilling rig handling equipment (elevators, etc.).
  See KSR Int'l Co. v. Teleflex Inc.,550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/R.R.R/           Examiner, Art Unit 3672 
18 Nov 2022